                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA and
THE STATE OF WISCONSIN,

                      Plaintiffs,

              v.                                                  Case No. 10-C-910

NCR CORPORATION, et al.,

                      Defendants.


            ORDER AUTHORIZING COURT REGISTRY ACCOUNT DEPOSIT



       The United States has filed an unopposed Motion for entry of an Order authorizing a

$20,500,000 Court Registry deposit by Defendant P.H. Glatfelter Company, as envisioned by a

proposed Consent Decree with P.H. Glatfelter Company and Georgia-Pacific Consumer

Products LP that has been lodged with the Court.

       NOW, THEREFORE, in light of the United States’ Motion, and good cause appearing,

IT IS HEREBY ORDERED:

       1.     The Clerk of the Court shall accept Glatfelter’s $20,500,000 payment into a

Court Registry Account, as envisioned by the proposed Consent Decree.

       2.     Glatfelter’s payment shall be made in a manner that is acceptable to the Financial

Manager in the office of the Clerk of the Court. The funds deposited in a Court Registry

Account shall earn interest in accordance with the normal investment procedures of the Clerk of

the Court. Pursuant to 28 U.S.C. § 1914(b) and the Judicial Conference Schedule of Fees,
no fees shall be charged for services rendered on behalf of the United States in conjunction with

this deposit of funds into a Court Registry Account.

       3.      Any disbursement of these funds from a Court Registry Account shall be made

only in accordance with a separate Withdrawal Order entered by this Court.

       4.      If the Court approves the Consent Decree after a public comment period, the

funds deposited by Glatfelter (plus accrued interest) would be disbursed to the United States

pursuant to a Withdrawal Order, as specified by Paragraph 26 of the Consent Decree.

       5.      In the event the United States withdraws or withholds its consent to the Consent

Decree before entry, or the Court declines to enter the Consent Decree, the funds deposited by

Glatfelter (plus accrued interest) would be returned to Glatfelter pursuant to a separate

Withdrawal Order.

               SO ORDERED this        3rd   day of January, 2019.



                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court




                                                2
